Citation Nr: 0113233	
Decision Date: 05/09/01    Archive Date: 05/15/01

DOCKET NO.  99-09 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) as secondary to service-connected 
pulmonary tuberculosis.

2.  Entitlement to service connection for bronchitis as 
secondary to service-connected pulmonary tuberculosis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran had active service from July 1948 to October 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) located in 
Houston, Texas.

The issue concerning entitlement to service connection for 
bronchitis as secondary to service-connected pulmonary 
tuberculosis will be addressed in the REMAND section of this 
decision.


FINDINGS OF FACT

1.  Review of the record shows that entitlement to service 
connection for pulmonary tuberculosis has been established. 

2.  The veteran's diagnoses include COPD.

3.  The veteran's COPD is not etiologically related to his 
service-connected pulmonary tuberculosis.


CONCLUSION OF LAW

The veteran's COPD is not proximately due to his service-
connected pulmonary tuberculosis.  38 U.S.C.A. § 5107, 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, 2098-99 (2000) (to be codified as 
amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.310 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend, in essence, that 
the veteran has COPD which is, in essence, proximately due to 
or the result of his service-connected pulmonary tuberculosis 
disability.  

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA, Pub. 
L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102 and 5103).  
Review of the procedural history of this case shows that the 
veteran was notified in the April 1998 rating decision that 
the evidence failed to establish any relationship between 
COPD and pulmonary tuberculosis.  In addition to the April 
1998 rating decision, a May 1999 statement of the case (SOC), 
as well as several supplemental statements of the case 
(SSOC's), dated in September and December 1999 and December 
2001 have also informed the veteran as to what type of 
evidence was needed to substantiate his claim.  Moreover, the 
Board, in September 2000 remanded the veteran's claim so that 
additional development of the evidence could be accomplished.  
VA has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes the discussions in the April 1998 rating decision, 
SOC, subsequent SSOC's, and September 2000 remand essentially 
informed him of the information and evidence needed to 
substantiate this claim and complied with VA's notification 
requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A).  This case, as noted above, 
was remanded in September 2000 for additional development, 
and compliance with the various instructions contained 
therein concerning this issue is shown to have been 
accomplished.  The veteran has not referenced any unobtained 
evidence that might aid his claim or that might be pertinent 
to the bases of the denial of this claim.  

Furthermore, as will be discussed more thoroughly below, the 
veteran was recently provided a VA examination in 2000, at 
which time the examiner reviewed the claims file and provided 
an opinion as to the relationship between the veteran's COPD 
and his service-connected pulmonary tuberculosis.  Therefore, 
VA has satisfied its duties to notify and to assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

Service connection may be granted, in part, for "disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty...."  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).  

In addition, if a disorder noted during service is not shown 
to be chronic, continuity of symptoms sufficient to establish 
the chronic character of the disorder after service must be 
present for an appropriate grant of service connection.  See 
38 C.F.R. § 3.303 (2000).

Additionally, the Court has held that a claimant is entitled 
to service connection on a secondary basis when it is shown 
that the claimant's service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The Court stated that, pursuant to 38 U.S.C.A. 
§ 1110 and 38 C.F.R. § 3.310(a), when aggravation of a 
veteran's nonservice-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation.

Service connection is in effect for "pulmonary tuberculosis, 
chronic, minimal, inactive," evaluated as zero percent, or 
noncompensable, disabling.  

A review of the veteran's service medical records does not 
reveal findings of either complaints of, or treatment for, 
COPD.  The first postservice evidence of such a condition was 
in August 1993, where a VA Medical Certificate record shows 
that COPD was diagnosed.  This is many years after service.  
COPD was subsequently diagnosed on VA treatment in February, 
August, September, and December 1997.

The RO, in April 1998, denied the veteran's claim for service 
connection for COPD due to his service-connected pulmonary 
tuberculosis disability.  The veteran thereafter submitted 
letters dated in April 1998 and June 1999.  These letters, 
submitted by a private physician, Carlos M. Llanes, M. D., 
indicated, in pertinent part, that the veteran's COPD was 
"probably related" to his prior lung disease of pulmonary 
tuberculosis.  

The veteran was afforded a VA pulmonary tuberculosis and 
mycobacterial diseases examination in June 1999.  While the 
purpose of the examination was, in pertinent part, for the 
examiner to render an opinion as to the etiology of the 
veteran's claimed COPD disability and its relationship to his 
service-connected pulmonary tuberculosis, review of the 
examination report shows that the examiner failed to either 
render such an opinion or indicate whether COPD was currently 
manifested.  As such, the Board, in September 2000, remanded 
this case so that an additional examination and opinion to 
clarify the veteran's current disabilities and their etiology 
could be undertaken.  Review of the record shows that such an 
examination was administered the veteran in October 2000.  

Review of the October 2000 VA respiratory examination report 
shows that the veteran's file was "reviewed in depth" by 
the examining physician.  The veteran noted that he had been 
diagnosed with pulmonary tuberculosis shortly after his 
service separation and that he was subsequently diagnosed as 
having COPD in 1993.  The examining physician, following 
physical examination of the veteran, opined that the 
veteran's COPD was "not the result of his pulmonary 
tuberculosis."  

The veteran's assertions that there is a causal connection, 
or nexus, between his COPD and his service-connected 
pulmonary tuberculosis is not competent to establish 
diagnoses or causation.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Nothing in the 
record indicates that the veteran has the appropriate 
knowledge or experience to make these determinations nor is 
it contended otherwise. 

The veteran has supplied VA with medical opinions, discussed 
above, shown to have been rendered by a private physician 
stating, in essence, that the veteran has COPD which was 
"probably related" to prior lung disease of pulmonary 
tuberculosis.  However, also of record is the October 2000 VA 
respiratory examination, discussed above, which concluded 
otherwise.  In view of these facts, and upon consideration of 
the fact that the above-discussed VA examination report was 
shown to indicate that the examiner had had an opportunity to 
thoroughly review of the evidence of record, as well as the 
opportunity to take a detailed medical history from the 
veteran, the Board places more probative value on the opinion 
rendered on this occasion by the VA examining physician than 
on the private medical statements shown to have also been 
associated with the record.  

To this, it is noted that the Board has a duty to assess the 
credibility and weight to be given to evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  The Court has stated 
that "[w]hile it is true that the [Board] is not free to 
ignore the opinion of the treating physician, the [Board] is 
certainly free to discount the credibility of the physician's 
statement."  Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  
Moreover, greater weight may be placed on one physician's 
opinion than another's depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In the instant case, the Board notes that the above-discussed 
October 2000 VA medical opinion concerning the secondary 
nature of the veteran's service connection claim appears to 
constitute detailed reasoned responses based on a review and 
analysis of the entire record; the physician referred to 
specific events and medical history to support his 
conclusion.  The private medical opinions, submitted by Dr. 
Llanes, on the other hand, did not refer to the clinical 
foundation relied upon in forming the opinions.  

Thus, an etiologic relationship between the veteran's 
service-connected pulmonary tuberculosis and his COPD has not 
been established.  The Board finds that the veteran has been 
informed of the requirements for service connection through 
the issuance of a SOC and of several SSOC's, and that no 
further obligations exist upon VA pursuant to the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim, and, therefore, 
entitlement to service connection for COPD is not warranted.


ORDER

Service connection for COPD is denied.

REMAND

The veteran also contends that he has bronchitis which is, in 
essence, proximately due to or the result of his service-
connected bilateral pulmonary tuberculosis disability.  

As discussed above, and for the reasons expressed therein, 
regarding this issue, VA has satisfied its duties to notify 
and to assist the appellant in this case.  Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  However, as will be discussed, a remand as to 
this specific issue concerning entitlement to service 
connection for bronchitis is required.  

As indicated above, this matter was initially considered by 
the Board in September 2000.  At that time, the evidence of 
record included letters submitted by a private physician, Dr. 
Llanes, dated in April 1998 and June 1999, in which the 
physician opined that the veteran's service-connected 
pulmonary tuberculosis debilitated the veteran's lungs and 
predisposed him to infection, including "chronic 
bronchitis."  Pursuant to the Board's Remand, certain 
additional development of the evidence was to be 
accomplished.  

A review of the record subsequent to the Board's September 
2000 remand shows that a VA respiratory examination was 
conducted in October 2000.  The Board observes, following its 
review of the examination report, that the report does not 
show that the examiner rendered an opinion as to whether 
bronchitis was found to be present.  Additionally, the report 
shows that the examiner opined that the veteran's "bronchial 
asthma" was not the result of his service-connected 
pulmonary tuberculosis.  

The Board notes that the Court, in Stegall v. West, 11 Vet. 
App. 268 (1998), indicated, in pertinent part, that there 
exists a "compelling need to hold...that a remand...by the 
Board confers on the veteran or other claimant, as a matter 
of law, the right to compliance with the remand orders."  

In view of these facts, the Board finds that clarification of 
the above-mentioned October 2000 VA examination findings 
would be of assistance in this case. 

While the Board regrets the delay involved in again remanding 
this case, it is felt that proceeding with a decision on the 
merits at this time would not withstand scrutiny by the 
Court.  

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to his appeal, the 
case is REMANDED to the RO for the following development:

1.  The claims folder should be referred 
to the same VA physician who performed 
the October 2000 VA respiratory 
examination.  The physician, in an 
addendum, following his review of the 
examination report, should be requested 
to answer the following questions:  1)  
Does the veteran have bronchitis?  2)  If 
the veteran is shown to have bronchitis, 
is it as likely as not that the diagnosed 
bronchitis is proximately due to or the 
result of the veteran's pulmonary 
tuberculosis.  The physician should 
provide medical reasoning in support of 
his findings.  If the examiner requires 
any additional testing or examinations, 
they should be conducted.

2.  In the event that the same VA 
physician who performed the October 2000 
respiratory examination is not available, 
another VA pulmonary examination by an 
appropriate specialist should be 
performed in order to determine whether 
the veteran has bronchitis, and, if so, 
whether it is as likely as not that the 
diagnosed bronchitis is proximately due 
to or the result of the veteran's 
pulmonary tuberculosis.  All testing or 
any other specialized examinations deemed 
necessary should be performed. The claims 
folder and a copy of this Remand must be 
furnished to the examiner in conjunction 
with the examination and this fact should 
be noted by the examiner in the 
examination report.  The physician should 
provide medical reasoning in support of 
his or her findings.

3.  Thereafter, following any additional 
development deemed appropriate, the RO 
should review the claims folder and 
ensure that the foregoing development 
action has been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specifically, the 
RO should review the addendum and/or 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the 
addendum, report, and/or any of the 
requested development actions are 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Subsequently, after undertaking any 
additional development deemed 
appropriate, the RO should re-adjudicate 
the issue of entitlement to service 
connection for bronchitis as secondary to 
service-connected pulmonary tuberculosis, 
taking into account all applicable laws 
and regulations.

If the benefit sought is not granted to the veteran's 
satisfaction, the RO should issue a SSOC.  The requisite 
period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

